 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                           Case No.: 16CR2388-JLS
 8                                      Plaintiff,
                                                         ORDER APPOINTING COUNSEL AND
 9   v.                                                  SETTING BRIEFING SCHEDULE RE:
                                                         DEFENDANT’S MOTION FOR
10   YULIA DUKES,                                        COMPASSIONATE RELEASE

11                                   Defendant.
12
13         On July 8, 2021, the Federal Defenders of San Diego, Inc. filed a status report
14   pursuant to General Order No. 692-B recommending the appointment of counsel (ECF 85).
15   Good cause appearing, IT IS HEREBY ORDERED that Melissa Bobrow is appointed to
16   represent Defendant for purposes of her compassionate release claim.
17         Defense counsel shall file Defendant’s motion for a sentence reduction by August
18   9, 2021. Plaintiff shall file a response by August 23, 2021. At that time, the motion will
19   be deemed submitted and the parties shall await the further order of the Court.
20         IT IS SO ORDERED.
21   Dated: July 9, 2021
22
23
24
25
26
27
28

                                                     1
                                                                                       16CR2388-JLS
